              Case 1:20-cv-06131-RA Document 4 Filed 08/12/20 Page 1 of 2


                                                                        USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC#:
 NATHANIEL OSADOLOR OSADOLOR,                                           DATE FILED:  8-12-20

                                    Petitioner,

                          v.                                            20-CV-6131 (RA)

                                                                             ORDER
 CHAD WOLF; JAMES MCHENRY; THOMAS
 DECKER; STEVEN AHRENDT; DHS,

                                    Respondents.



RONNIE ABRAMS, United States District Judge:


       Petitioner, currently detained in the Bergen County Jail, in Bergen County, New Jersey, brings

this pro se petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2241, challenging his

immigration detention and seeking an emergency preliminary injunction or temporary restraining order

directing his immediate release. Dkt. 1–2. For the following reasons, the Court transfers this petition

to the United States District Court for the District of New Jersey.

       A court may only entertain a habeas corpus petition under 28 U.S.C. § 2241 if the petition is

within its jurisdiction. See 28 U.S.C. § 2241(a). In the habeas context, jurisdiction depends on the

location of the proper respondent. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). In Padilla, the

Court established as a “default rule” that in habeas cases challenging physical confinement, the proper

respondent is “the warden of the facility where the prisoner is being held, not the Attorney General or

some other remote supervisory official.” 542 U.S. at 535. This rule is known as the “immediate

custodian rule.” S.N.C. v. Sessions, 325 F. Supp. 3d 401, 406 (S.D.N.Y. 2018).

       The Padilla Court left open the question of whether the immediate custodian rule applies to

habeas petitions brought by detained aliens awaiting deportation. See Padilla, 542 U.S. at 435 n.8.

Nonetheless, “[a] clear majority of district courts sitting in this Circuit have applied the immediate
                 Case 1:20-cv-06131-RA Document 4 Filed 08/12/20 Page 2 of 2


custodian rule to habeas petitions filed by incarcerated aliens challenging their physical detention prior

to deportation.” Zhen Yi Guo v. Napolitano, 2009 WL 2840400, at *3 (S.D.N.Y. 2009). Absent

contrary instruction from the Supreme Court, this Court will continue to apply the default rule, and will

apply it here.

         Petitioner is currently detained in the Bergen County Jail in Bergen County, New Jersey, which

is located in the judicial district of the United States District Court for the District of New Jersey.

Under the immediate custodian rule, this Court does not have jurisdiction to entertain this petition.

Therefore, in the interest of justice, this Court transfers this petition to the District of New Jersey. See

28 U.S.C. § 1406(a).


                                              CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court for the

District of New Jersey. The Clerk of Court is further directed to mail a copy of this order to Petitioner

and note service on the docket. Whether Petitioner should be permitted to proceed further without

payment of fees is a determination to be made by the transferee court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:      August 12, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
